People v Peterson (2021 NY Slip Op 07561)





People v Peterson


2021 NY Slip Op 07561


Decided on December 29, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
COLLEEN D. DUFFY
BETSY BARROS
WILLIAM G. FORD, JJ.


2019-12370
 (Ind. No. 2384/17)

[*1]The People of the State of New York, respondent,
vRod Peterson, appellant.


Patricia Pazner, New York, NY (Mark W. Vorkink of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and William H. Branigan of counsel; Jordan Miller on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Barry A. Schwartz, J.), imposed September 19, 2019, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The sentence imposed was not excessive (see People v Suitte , 90 AD2d 80).
CHAMBERS, J.P., DUFFY, BARROS and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court